 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Case No. 1:18-cv-00086-EPG
12   Rhea Donahue,
                                                          ORDER (1) SETTING TELEPHONIC
13                  Plaintiff,                            SETTLEMENT CONFERENCE,
                                                          (2) REQUIRING PARTICIPATION BY
14          v.                                            CERTAIN INDIVIDUALS, (3) REQUIRING
                                                          SETTLEMENT CONFERENCE
15   United States Postal Service, et al.,                STATEMENT MEETING CERTAIN
                                                          PARAMETERS, AND (4) SCHEDULING
16                   Defendant,                           PRE-CONFERENCE DISCUSSION
17

18            Magistrate Judge Jeremy D. Peterson will hold a telephonic settlement conference on

19    April 27, 2020, at 1:00 p.m. The court expects that the parties will proceed with the settlement

20    conference in good faith and attempt to resolve all or part of the case. If any party believes that

21    the settlement conference will not be productive, that party shall so inform the court as far in

22    advance of the settlement conference as possible. Unless otherwise specifically authorized by the

23    court in advance of the settlement conference, the following individuals must participate in the

24    settlement conference: (1) all of the attorney(s) who will try the case; (2) the parties; and

25    (3) individuals with full authority to negotiate and settle the case, on any terms.

26            No later than one week prior to the settlement conference, each party must submit to

27    Judge Peterson’s chambers at jdporders@caed.uscourts.gov a confidential settlement conference

28    statement. These statements should neither be filed on the docket nor served on any other party.
 1   The statements should be marked “CONFIDENTIAL” and should state the date and time of the

 2   conference. While brevity is appreciated, each statement must include:

 3           (1) a brief recitation of the facts;

 4           (2) a discussion of the strengths and weaknesses of the case, from your party’s

 5   perspective;

 6           (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and

 7   trial matters, in specific dollar terms;

 8           (4) your best estimate of the probability that plaintiff will obtain a finding of liability

 9   should this case proceed to trial, in percentage terms;

10           (5) your best estimate of recovery by plaintiff should this case proceed to trial and

11   defendant be found liable, in specific dollar terms; consider providing:

12                    (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case

13   scenario)

14                    (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case

15   scenario), and

16                    (c) a best estimate of the most likely outcome;

17           (6) a history of settlement discussions (including a listing of any past and current

18   settlement offers from any party, in specific dollar terms) and a statement of your expectations for

19   settlement discussions;

20           (7) a list of the individuals who will be participating in the settlement conference on your
21   party’s behalf, including each participant’s name and, if appropriate, title; and

22           (8) identification of any related cases or of any other cases that the parties might wish to

23   discuss at this settlement conference.

24           Magistrate Judge Jeremy D. Peterson will hold a short, pre-settlement conference

25   telephone discussion on April 9, 2020 at 3:00 p.m. (dial-in number: 1-888-204-5984; passcode:

26   4446176). Only the lead attorney from each side1 should participate.
27   1
      The court expects that the attorneys participating in the telephone discussion will also
     participate in the settlement conference.
28
 1            Although Judge Peterson prefers in-person settlement conferences, the April 27, 2020

 2   settlement conference will be held telephonically (dial-in number: 1-888-204-5984; passcode:

 3   4446176). This is a precautionary measure taken in light of the COVID-19-related circumstances

 4   outlined in General Order No. 611.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      March 18, 2020
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
